             Case 7:21-cr-00441-KMK Document 36 Filed 08/10/21 Page 1 of 1


_ _ _ __ _ _o_'R_E_ILA~~!y~~~:, L.L.c.                                  MEMO EN DOR_
                                                                                   SE D
FRANCIS L. O'REILLY                                                                   41 UNQUOWA PLACE
JANE FORD SHAW                                                                         FAIRFIELD, CT 06824
                                                                                          TEL: (203) 319-0707
                                                                                          FAX: (203) 319-0128
   August 10, 2021



   Honorable Kenneth M. Karas
   United States District Court
   Southern District of New York
   300 Quarropas Street
   White Plains, NY 10601

   Re:     United States v. Patricia Konco
           DK#7 :21 CR441 (KMK)

   Dear Judge Karas:

            On July 14, 2021, the above referenced client was arrested and released on conditions by
   Magistrate McCarthy. At the time of Ms. Konco's release the Court imposed a Bond in the
   amount of $200,000.00 secured by the equity in her parent's home in Wappingers Falls, NY. At
   the time Magistrate McCarthy imposed the Bond she gave the undersigned two weeks to obtain a
   title search and appraisal of the real property pledged as security for the Bond. Upon receipt of
   the appraisal of the real property, it was revealed that there was only approximately $165,000.00,
   in equity in their property to secure the bond. Therefore, I am writing to request a modification
   of the secured bond amount to $165,000.00, to reflect the actual equity in the real property
   pledged as security for my client's release. I am also requesting one additional week until
   August 17, 2021 , in order to prepare and file the Confession of Judgment. I have contacted
   Assistant United States Attorney Nicholas Bradley and he has informed me that he has no
   objection to this request. Therefore, for all of the above reasons, I hereby request a modification
   of the secured bond condition to $165,000.00, and a continuance until August 17, 2021, to file
   the Confession of Judgment.




   ~ to/
   Francis L. O'Reilly




                 . NNETH M. YARAS U.S.D.J.

                  c9  /10 / JoJ. I        www.oreillyandshaw.com
